The Workmen's Compensation Act imposes upon the employer the duty and burden of compensating his employee for a disability caused by a personal injury sustained by accident, only when such injury happens in the course of the employment and arises out of it. (Sec. 12.) Compensation for a "further disability" under subsection c, of section 16, as amended in 1915 (Stats. 1915, p. 1085), is allowed only when "the original injury has caused further disability." It follows that a "further disability" not caused by the original injury, but by the employee's own negligence, and not happening in the course of a subsequent employment by the same employer, and arising out of it, is not compensable at all under the act. This being so, the award for the further disability here under review can be sustained only upon the ground that the subsequent accident and resulting displacement of the fractured bone was not the result of a lack of ordinary care on the part of the injured employee. An injury so occurring subsequently may be regarded as a part of the proximate consequences of the original accident. The finding of the commission is in effect a finding that at the time of the second accident Scott was not guilty of a lack of the ordinary care which reasonably prudent persons in his condition exercise for their own safety from injury. I think it cannot be said, as matter of law, that such finding is without any evidence to support it. For these reasons I concur with the conclusion of the Chief Justice.
Sloss, J., Melvin, J., and Wilbur, J., concurred.
Rehearing denied. *Page 199